      Case 3:19-cr-02468-DMS Document 45 Filed 01/04/21 PageID.209 Page 1 of 8



 1
 2
 3
 4
 5
 6
 7
 8                          UNITED STATES DISTRICT COURT
 9                         SOUTHERN DISTRICT OF CALIFORNIA
10
11   UNITED STATES OF AMERICA,                          Case No.: 19-CR-2468-DMS
12                                     Plaintiff,
                                                        ORDER GRANTING MOTION FOR
13   v.                                                 SENTENCE MODIFICATION
                                                        UNDER 18 U.S.C. § 3582(C)
14   CARLOS DIAZ-CALLEROS,
15                                   Defendant.
16
17         On October 1, 2020, Defendant Carlos Diaz-Calleros filed a motion for
18   compassionate release under 18 U.S.C. § 3582(c)(1)(A). The United States filed a response
19   in opposition, and Defendant filed a reply. For the reasons given herein, the Court grants
20   Defendant’s motion.
21                                              I.
22                                      BACKGROUND
23         On August 14, 2019, Defendant Diaz-Calleros pled guilty to one count of
24   importation of methamphetamine, in violation of 21 U.S.C. §§ 952 and 960. (ECF Nos.
25   20, 22.) Defendant was sentenced to 36 months in prison, followed by three years of
26   supervised release. (ECF No. 34.) Defendant’s projected release date is December 22,
27   2021. (ECF No. 35 at 2.)
28

                                                    1
                                                                                 19-CR-2468-DMS
         Case 3:19-cr-02468-DMS Document 45 Filed 01/04/21 PageID.210 Page 2 of 8



 1           Defendant is thirty-nine years old; he suffers from Type 2 diabetes mellitus and
 2   hypertension, and takes multiple medications to treat these conditions. (Ex. A to ECF No.
 3   35; Pre-Sentence Report (“PSR”) ¶ 40.) Defendant is currently incarcerated in Correctional
 4   Institution Reeves I & II, a private facility. 1 (ECF No. 35 at 2.) Based on these allegations
 5   and the risks associated with COVID-19, Defendant filed the present motion for
 6   compassionate release under 18 U.S.C. § 3582(c)(1)(A), seeking a reduction of his
 7   sentence to time served. (ECF No. 35.) The United States opposes Defendant’s motion.
 8   (ECF No. 40.)
 9                                                II.
10                                          DISCUSSION
11           In general, a court may not modify a sentence of incarceration once it has been
12   imposed, unless expressly permitted by statute or Rule 35 of the Federal Rules of Criminal
13   Procedure. United States v. Penna, 319 F.3d 509, 511 (9th Cir. 2003). The First Step Act
14   (“FSA”) is such a statute. See Pub L. 115-391, 132 Stat. 5194, 5239 (2018). Among the
15   criminal justice reforms implemented by the FSA, Congress amended 18 U.S.C.
16   § 3582(c)(1)(A) to allow the defendant to move the district court for compassionate release
17   after exhausting the Bureau of Prisons (“BOP”) process.
18           Section 3582(c) of Title 18 of the United States Code provides that a court may not
19   modify a term of imprisonment except “upon motion of Director of the Bureau of Prisons,
20   or upon motion of the defendant.” A defendant may bring a § 3582(c) motion after she has
21   “fully exhausted all administrative rights to appeal a failure of the Bureau of Prisons” to
22   act or “the lapse of 30 days from the receipt of such a request by the warden of the
23   defendant’s facility, whichever is earlier.” 18 U.S.C. § 3582(c)(1)(A). Administrative
24   exhaustion is a prerequisite to filing the motion in district court, and “[e]xhaustion occurs
25
26   1
       As of December 29, 2020, the Bureau of Prisons reported one current positive case of
27   COVID-19 among Reeves I & II inmates, with 21 inmates having recovered. See COVID-
     19: Coronavirus, Private Facilities, FEDERAL BUREAU OF PRISONS,
28   https://www.bop.gov/coronavirus/ (last visited December 29, 2020).
                                                   2
                                                                                     19-CR-2468-DMS
      Case 3:19-cr-02468-DMS Document 45 Filed 01/04/21 PageID.211 Page 3 of 8



 1   when the BOP denies a defendant’s application or lets thirty days pass without responding
 2   to it.” United States v. Mondaca, No. 89-CR-0655-DMS, 2020 WL 1029024, at *2 (S.D.
 3   Cal. Mar. 3, 2020) (internal quotation marks and citations omitted). Here, Defendant
 4   submitted a request for compassionate release to the warden of Reeves I & II on May 19,
 5   2020. (Ex. C to ECF No. 35.) On June 23, 2020, the facility administrator denied
 6   Defendant’s request. (Id.) Accordingly, the Court addresses the merits of Defendant’s
 7   motion.
 8         The FSA allows a district court to modify a sentence and grant compassionate release
 9   if it finds “extraordinary and compelling reasons” warrant such a reduction, the reduction
10   complies with 18 U.S.C. § 3553(a), and the defendant “is not a danger to the safety of any
11   other person or to the community.”       See 18 U.S.C. § 3582(c)(1)(A); United States
12   Sentencing Guidelines (“U.S.S.G.”) § 1B1.13. Defendant contends he meets the foregoing
13   criteria. As the movant, Defendant bears the burden of establishing that he is eligible for
14   a sentence reduction. See United States v. Jones, 836 F.3d 896, 899 (8th Cir. 2016).
15         1. Extraordinary and Compelling Reasons
16         Defendant argues he is eligible for compassionate release because his underlying
17   health conditions, in combination with his conditions of confinement, make him
18   particularly vulnerable to COVID-19.          The Sentencing Guidelines provide that
19   extraordinary and compelling reasons may exist for compassionate release where a
20   defendant suffers from, among other conditions, “a serious physical or mental condition …
21   that substantially diminishes the ability of the defendant to provide self-care within the
22   environment of a correctional facility and from which he or she is not expected to recover.”
23   U.S.S.G. § 1B1.13, cmt. 1(A)(ii).
24         Defendant has Type 2 diabetes mellitus and hypertension. The CDC states adults of
25   any age with Type 2 diabetes mellitus are at “increased risk of severe illness” from COVID-
26   19, defined as “hospitalization, admission to the ICU, intubation or mechanical ventilation,
27   or death.”   COVID-19: People with Certain Medical Conditions, CENTERS FOR
28   DISEASE CONTROL AND PREVENTION, https://www.cdc.gov/coronavirus/2019-

                                                  3
                                                                                   19-CR-2468-DMS
         Case 3:19-cr-02468-DMS Document 45 Filed 01/04/21 PageID.212 Page 4 of 8



 1   ncov/need-extra-precautions/people-with-medical-conditions.html (last visited December
 2   29, 2020). The CDC states adults with hypertension “might be” at increased risk and notes
 3   “[t]he more underlying medical conditions someone has, the greater their risk is for severe
 4   illness from COVID-19.” 2 Id. The United States concedes Defendant’s Type 2 diabetes
 5   “likely” constitutes extraordinary and compelling reasons. (ECF No. 40 at 9.)
 6           Defendant faces a heightened risk of severe illness should he contract COVID-19.
 7   In light of the current pandemic, it thus appears Defendant’s medical conditions
 8   substantially diminish his ability to provide self-care in a prison environment.
 9   Accordingly, Defendant has met his burden to demonstrate “extraordinary and compelling
10   reasons” exist to warrant early release.
11           2. Danger to Others or the Community
12           Even where extraordinary and compelling reasons exist, the court must consider
13   whether the defendant is “a danger to the safety of any other person or to the community,
14   as provided in 18 U.S.C. § 3142(g).” U.S.S.G. § 1B1.13(1)(A), (2), cmt. 1. To make this
15   assessment, the Court is directed to the factors set out in § 3142(g), including, among other
16   things: (1) the nature and circumstances of the offense charged; (2) the history and
17   characteristics of the person, including character, physical and mental condition, family
18   ties, employment, financial resources, past conduct, criminal history, and drug and alcohol
19   abuse; and (3) the nature and seriousness of the danger to any person or the community
20   that release would impose. These factors overlap with the § 3553(a) factors.
21
22
23
     2
      In an August 20, 2020 report, the Los Angeles County Department of Public Health found
24   that hypertension and diabetes were the most common underlying health conditions among
25   people who died from COVID-19. Hypertension and Diabetes are Most Common
     Underlying Health Conditions in COVID-19 Deaths – 57 New Deaths and 1,603 New
26   Cases of Confirmed COVID-19 in Los Angeles County, LOS ANGELES COUNTY
27   DEPARTMENT                        OF                PUBLIC                   HEALTH,
     http://publichealth.lacounty.gov/phcommon/public/media/mediapubhpdetail.cfm?prid=25
28   97 (last visited December 29, 2020).
                                                   4
                                                                                    19-CR-2468-DMS
      Case 3:19-cr-02468-DMS Document 45 Filed 01/04/21 PageID.213 Page 5 of 8



 1         Defendant contends he is not a danger to others or the community under § 3142(g).
 2   Defendant was convicted of a non-violent drug trafficking offense, in which he had a minor
 3   role. (PSR ¶ 20; ECF No. 35 at 13, 16.) Defendant further argues he will not pose a danger
 4   to the community because he will be deported to his home country of Mexico upon his
 5   release from custody. (ECF No. 44 at 6.) There, he has strong family support and will
 6   reside with his wife and children. (See ECF No. 44 at 4; Ex. B to ECF No. 35, ¶ 3.)
 7         The Court has granted compassionate release to defendants convicted of similar non-
 8   violent crimes. See, e.g., Mondaca, 2020 WL 1029024, at *4 (granting motion for
 9   compassionate release and finding conspiracy to possess cocaine with intent to distribute
10   was a “non-violent drug offense”); United States v. Baez, No. 18-CR-3273 (DMS), 2020
11   WL 5747387, at *2 (S.D. Cal. Sept. 25, 2020) (granting compassionate release to defendant
12   with obesity, Type 2 diabetes, and asthma convicted of possession with intent to distribute
13   methamphetamine); United States v. Ortuno-Maldonado, No. 15-CR-2561 (DMS), 2020
14   U.S. Dist. LEXIS 212806, at *1, 4–5 (S.D. Cal. Nov. 12, 2020) (granting compassionate
15   release to defendant with Type 2 diabetes and high blood pressure convicted of importation
16   of methamphetamine). Defendant is a first-time offender with no prior criminal history,
17   and the United States did not move to detain Defendant on dangerousness grounds
18   following his arrest. (ECF No. 3; ECF No. 35 at 13; PSR ¶¶ 25–30.) The record indicates
19   Defendant is not a danger to others or the community under § 3142(g).
20         3. § 3553(a) Factors
21         Finally, the Court must consider “the factors set forth in section 3553(a) to the extent
22   that they are applicable.” 18 U.S.C. § 3582(c)(1)(A). Section 3553(a) provides that the
23   sentencing court must impose a sentence that is “sufficient, but not greater than necessary
24   … (A) to reflect the seriousness of the offense, to promote respect for law, and to provide
25   just punishment for the offense; (B) to afford adequate deterrence to criminal conduct; (C)
26   to protect the public from further crimes of the defendant; and (D) to provide the defendant
27   with needed educational or vocational training, medical care, or other correctional
28   treatment in the most effective manner.” 18 U.S.C. § 3553(a)(2)(A)–(D). The court also

                                                   5
                                                                                    19-CR-2468-DMS
      Case 3:19-cr-02468-DMS Document 45 Filed 01/04/21 PageID.214 Page 6 of 8



 1   must consider, among other factors, “the nature and circumstances of the offense and the
 2   history and characteristics of the defendant” and the “need to avoid unwarranted sentence
 3   disparities among defendants with similar records who have been found guilty of similar
 4   conduct.” Id. § 3553(a)(1),(6).
 5         Defendant’s history and characteristics support a reduction in sentence.          As
 6   discussed above, Defendant is a non-violent, first-time offender who has familial support.
 7   U.S. Probation noted Defendant’s involvement in the offense “appears to be outside of his
 8   hard working and law abiding character.” (PSR ¶ 70.) Prior to his arrest, Defendant held
 9   steady employment, including running his own food truck and taxi businesses, which he
10   can return to upon release. (See PSR ¶¶ 49–52, 69, 72.) Additionally, it appears
11   Defendant’s sentence has furthered the § 3553(a) purposes of deterrence and promoting
12   respect for law. The probation officer found Defendant’s “personal characteristics reflect
13   that of a hardworking family man” and his time in custody “has likely effectively deterred
14   him from future criminal activity.” (PSR ¶ 72.)
15         The United States raises several arguments under § 3553(a) in opposition. First, the
16   government argues because Defendant’s medical conditions are well-controlled, this
17   weighs against release under § 3553(a). This argument is unpersuasive, given that the
18   government concedes elsewhere that Type 2 diabetes is likely an “extraordinary and
19   compelling reason” for a sentence reduction in light of COVID-19. (ECF No. 40 at 9.)
20   Defendant contends his conditions, even if managed, still increase his likelihood of severe
21   illness from COVID-19. The CDC’s website does not draw any distinction with respect to
22   level of control, and Defendant cites a state public health department which states “[e]ven
23   for people with well-controlled diabetes, a COVID-19 infection is more likely to make
24   them very ill.” Managing Chronic Conditions During COVID-19, What to Do if You Have:
25   Diabetes,         MINNESOTA               DEPARTMENT                OF          HEALTH,
26   https://www.health.state.mn.us/people/conditions/index.html#Example2        (last   visited
27   December 29, 2020). The Court finds Defendant’s management of his medical conditions
28

                                                  6
                                                                                  19-CR-2468-DMS
      Case 3:19-cr-02468-DMS Document 45 Filed 01/04/21 PageID.215 Page 7 of 8



 1   does not negate their status as “extraordinary and compelling reasons” given the risk they
 2   pose to his health should he contract COVID-19.
 3         Second, the United States argues Defendant should not be released because his
 4   health has improved in custody. As noted in Defendant’s PSR, Defendant has improved
 5   his physical health in custody through exercise. (See PSR ¶¶ 40, 70.) In conjunction with
 6   the PSR’s other findings, this indicates to the Court that Defendant has used his time in
 7   custody productively to reflect upon his conduct and adopt a healthier lifestyle, and does
 8   not necessarily counsel against a sentence reduction. Defendant “acknowledged that a
 9   positive consequence of his incarceration is his improved health,” and “assured he would
10   continue his healthy lifestyle while serving his custodial sanction and thereafter.” (PSR
11   ¶¶ 37, 40.)
12         Next, the United States contends Defendant has not served a “meaningful portion”
13   of his sentence and reducing Defendant’s sentence will produce unwarranted sentence
14   disparities among similarly situated defendants.       In support of this argument, the
15   government cites numerous cases in which courts denied compassionate release. (See ECF
16   No. 40 at 13.)   However, in the cited cases, all but one of the defendants in question had
17   served less than half of their respective sentences, all of which were significantly longer
18   than the 36-month sentence at issue here. In this case, Defendant has served nearly 20
19   months of his 36-month sentence, and is due to be released in just under a year.
20   Furthermore, as Defendant points out, in light of the COVID-19 pandemic, other
21   defendants convicted of importing larger quantities of methamphetamine than Defendant
22   have been sentenced to terms below the 20 months Defendant has already served, and
23   significantly below Defendant’s original 36-month sentence. (See ECF No. 35 at 15–16 &
24   n.23). Accordingly, a reduction in Defendant’s sentence will not create unwarranted
25   sentence disparities.
26         With respect to the United States’ remaining arguments, the Court notes Defendant’s
27   single disciplinary incident while in custody but finds it to be a minor infraction that does
28   not counsel significantly against a sentence reduction.       Similarly, the government’s

                                                   7
                                                                                    19-CR-2468-DMS
      Case 3:19-cr-02468-DMS Document 45 Filed 01/04/21 PageID.216 Page 8 of 8



 1   argument regarding Defendant’s immigration detainer is not sufficient to outweigh the
 2   remaining factors favoring release. Upon his release from BOP custody, Defendant will
 3   be transferred to immigration custody to process his deportation. This transfer will occur
 4   regardless of when he is released, and whether any immigration detention facility will be
 5   more or less safe than Defendant’s current facility with respect to COVID-19 at that time
 6   is speculative. The Court notes that once Defendant returns home to Mexico to live with
 7   his family, he will have a greater ability to social distance to decrease his likelihood of
 8   contracting COVID-19. (See ECF No. 44 at 4.)
 9         After considering the relevant factors, the Court finds a reduction in Defendant’s
10   sentence complies with § 3553(a). The time Defendant has spent in custody is sufficient
11   to fulfill the overarching goals of § 3553(a), including punishment, deterrence, protection
12   of society, and rehabilitation.
13                                              III.
14                                 CONCLUSION AND ORDER
15         Accordingly, it is hereby ORDERED as follows:
16         1. Defendant’s Motion to Reduce Sentence Pursuant to 18 U.S.C. § 3582(c)(1)(A)
17             (ECF No. 35), is GRANTED;
18         2. Defendant is resentenced to a time-served custodial sentence without any
19             supervised release, effective immediately upon Defendant completing a 14-day
20             quarantine period and obtaining medical clearance from the BOP that Defendant
21             is not infected with COVID-19.
22         IT IS SO ORDERED.
23   Dated: January 4, 2021
24
25
26
27
28

                                                  8
                                                                                  19-CR-2468-DMS
